           Case 4:19-cv-00042-MWB Document 16 Filed 06/25/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    LIZZETTE ALVAREZ,                                     No. 4:19-CV-00042

                  Plaintiff,                              (Judge Brann)

          v.                                             (Chief Magistrate Judge Schwab)

    ANDREW SAUL,1
    Commissioner of Social Security,

                  Defendant.

                                            ORDER

                                         JUNE 25, 2020

         Lizzette Alvarez filed this action seeking review of a decision by the

Commissioner of Social Security (“Commissioner”) denying Alvarez’s claim for

supplemental security income.2 On May 11, 2020, Chief Magistrate Judge Susan E.

Schwab issued a Report and Recommendation recommending that this Court affirm

the Commissioner’s decision and close this case.3 No timely objections were filed to

this Report and Recommendation.




1
      Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, as the successor officer to
      Nancy Berryhill, Acting Commissioner of Social Security, is automatically substituted as
      Defendant in this action.
2
      Docs. 1, 13.
3
      Doc. 15.
         Case 4:19-cv-00042-MWB Document 16 Filed 06/25/20 Page 2 of 2




       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.4 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.5 Upon review

of the record, the Court finds no clear error in Chief Magistrate Judge Schwab’s

conclusion that the Commissioner’s decision is supported by substantial evidence.

Consequently, IT IS HEREBY ORDERED that:

       1.      Chief    Magistrate      Judge     Susan     E.    Schwab’s      Report     and

               Recommendation (Doc. 15) is ADOPTED;

       2.      The Commissioner’s decision is AFFIRMED;

       3.      Final Judgment is entered in favor of Defendant and against Plaintiff

               pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g);

               and

       4.      The Clerk of Court is direct to CLOSE this case.



                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge
4
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                                 2
